      Case 8:19-cr-00425-MSS-AEP Document 86 Filed 06/21/21 Page 1 of 1 PageID 271




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

      UNITED STATES OF AMERICA,                Case No. 8:19-cr-425-MSS-AEP

           Plaintiff,          ☐
           Government          ☒               ☒ Evidentiary
                                               ☐ Trial
      v.                                       ☐ Other

      MARCUS LLOYD ANDERSON

           Defendant           ☐

                                   EXHIBIT LIST
Exhibit      Date        Date
                                     Witness                Description of Exhibit
Number     Identified   Admitted
  1                                                Photographs
  2                                                WellCare Referral Report
  3                                                WellCare Claims Data, TBBHC
  4                                                WellCare HCFA 1500, TBBHC
  5                                                WellCare Explanation of Payment
  6                                                HCFA 1500, TBBHC (I.B., D.B.,
                                                   K.A.)
  7                                                Amerigroup Explanation of Payment,
                                                   TBBHC (I.B., D.B., K.A.)
  8                                                Amerigroup Claims Data, TBBHC
  9                                                Florida Medicaid Claims Data,
                                                   TBBHC
  10                                               Checks/Invoices
  11                                               Faxes from Anthem/Amerigroup
  12                                               Emails re: Amerigroup Explanation of
                                                   Payment
  13                                               Emails re: construction on nightclub
  14                                               TBBHC/TBF checks for Bar
                                                   Construction
  15                                               Rico Auto Sales
  16                                               TBBHC Check to Rico Auto Sales for
                                                   BMW
